DETAILED ACTION
Response to Amendment
This office action is in response to applicant’s amendment filed, 10 June 2021, of application filed, with the above serial number, on 14 January 2020 in which claims 1, 3, 6-7, 9, 12-13, 15, 18 have been amended and claims 5, 11, 17 have been cancelled. Claims 1-4, 6-10, 12-16, 18 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10, 12-16, 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims recite ‘replacing the value with a new value, ‘an access control list property’ (not indicating DM server authority) in lines 7-8 of exemplary claim 1, and ‘an access control list property’ in line 14. It is not clear if the access control list property in line 7 is different from the access control list property recited in line 14, and thereby 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4, 6-10, 12-16, 18 is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by OMA Device Management Tree and Description (hereinafter “OMA”).
As per Claim 1, OMA discloses a method applied to a terminal for replacing a value of a leaf node on a device management tree, the method comprising: 
receiving, by the terminal, a command from a device management server for replacing the value of the leaf node on the device management tree, wherein the command comprises a new value of the leaf node (see sections 6.2-6.2.5; 7.6, 7.7-7.7.1.3, 7.7.1.6, 7.7.7.2, and 8; replace operation and object being leaf object); 
determining, by the terminal and in response to the leaf node not having an access control list property indicating the device management server has authority to replace the value of the leaf node, that an ancestor node at least one level of hierarchy above the leaf node on the device management tree has an access control list property indicating that the device management server has authority to replace the access inheritance) when a server performs a management operation on a node with no value set for the ACL, the server must look at the parent node of the node, if the parent has no value, the server must look at the ACL of the parent’s parent (ancestor node of parent)); and 
replacing, by the terminal, the value of the leaf node with the new value without replacing an access control list property of the leaf node in response to determining that the ancestor node has the access control list property indicating the device management server has authority to replace the access control list property of the ancestor node (see sections 6.2-6.2.5; 7.6, 7.7-7.7.1.2, 7.7.1.6, 7.7.7.1, and 8; servers can explicitly set ACL values by performing a replace operation on the ACL property of any given node; section 7.7.1.3: • LeafNodes “The ACL is valid for the Node value and all properties that the Node may have, except the ACL property itself. If a Server Identifier has Replace access rights according to the Node ACL then this Server Identifier can change the Node value and all property values, but not the ACL value.”).
As per Claim 2. The method according to claim 1, wherein the command carries a unified resource identity (URI) of the leaf node (see section 7.3 to access the ACL of an account the server could use these URI (with Account); section 5 all nodes addressed with a URI).

As per Claim 4. The method according to claim 1, wherein the ancestor node is a parent node of the leaf node (see sections 7.7-7.7.1.3; parent Node).
As per Claim 6. The method according to claim 1, further comprising sending, by the terminal, a success status to the DM server after the replacing the value of the leaf node with the new value completes (see sections 7.7-7.7.1.3; also 6.2-6.2.5; 7.6, 7.7.1.6, 7.7.7.1, and 8; eg. receiving an OK status code)
As per Claims 7-10, 12-16, 18. The limitations therein have substantially the same scope as claims 1-4, 6 because claims 7-10, 12 are terminal device claims performing the method of claims 1-4, 6 and claims 13-16, 18 are method claims from the device management server perspective for the reverse method from terminal perspective as in claims 1-4, 6 respectively. Therefore claims 7-10, 12-16, 18 are rejected for at least the same reasons as claims 1-4, 6.

Response to Arguments
Applicant's arguments filed 10 June 2021 have been fully considered but they are not persuasive.
Applicant argues, in substance, that OMA does not disclose replacing, by the terminal, the value of the leaf node with the new value without replacing an access control list property of the leaf node in response to determining that the ancestor node has the access control list property indicating the device management server has authority to replace the access control list property of the ancestor node when it is determined that the leaf node not have an ACL property indicating the DM Server has authority to replace the value of the leaf node.
However, the sections cited by Applicant in 7.7.1.3 (beginning with “However,…”) are with the context above the “However,…” citation where OMA notes rules for changing the ACL are different for Interior and Leaf Nodes. The citations on p. 8 of Arguments are with respect to ‘child nodes’ as a whole, which includes both the Interior and Leaf Nodes, but with the important difference between the Interior and Leaf Nodes in the bulleted rules, and with the claim being directed toward changing the value but not ACL property of a leaf node. Importantly, the sections cited by Applicant are for changing the ACL of the child node, such that when a child node has a different Server Identifier value for the ACL property, so the Server looks to find a parent or root node with sufficient access to then control the child node. It is also noted for inheritance to take place, the value of the ACL property must be empty (see 7.7.1.1), ie. no Server Identifier to change for the ACL property. OMA’s teachings in the cited sections are for instances where the Server has authority over a parent node but not direct authority of 
 OMA teaches to change a value and all property values (but not the ACL property itself) the Leaf Nodes rules: “The ACL is valid for the Node value and all properties that the Node may have, except the ACL property itself. If a Server Identifier has Replace access rights according to the Node ACL then this Server Identifier can change the Node value and all property values, but not the ACL value.”) In contrast with the Interior Nodes where the Server ‘can change the ACL value’.
In this way, OMA is ensuring that 1) if a server does not have access rights to change/replace a leaf node value, it can inherit that right from a higher up parent node’s ACL value and change/replace accordingly; but 2) if the server does not have access rights to change/replace the leaf node ACL property, the server cannot inherit that and must first change/replace that leaf node’s ACL property in the recited two-step process. As the claims are directed to 1), OMA continues to disclose the claims as amended.
Finally, it is unclear what is being argued on the last sentence of page 9 of Arguments. OMA is teaching that the Server can change the Node value and all property values meaning any value can be changes, not that every property value must be replaced as being suggested. Even is such were the teaching, the claims do not differentiate and using the ‘comprising’ transitional language, more than one value could be replaced and continue to be taught by OMA. Further ‘all property values’ being emphasized is not actually all, as it continues ‘all property values, but not the ACL value.’
Herrick discloses a non-intrusive and union ACL replace/add procedure wherein ACLs are not added or replaced to any parent or child directories when the parent already has an ACL defined (at least col. 4:56-67).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached on 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY G TODD/Primary Examiner, Art Unit 2457